Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2022 has been entered.
Detailed Action
3.	This Office Action is in response to the filing with the office dated 10/04/2022. The amendment has been entered and considered.
	Claims 1, 2, 4-20 have been amended. Claims 1-20 are pending in this office action.
Claim objection
4.	Claims 5 and 12 are objected to because of the following informalities: 
Claim 5 recites “…satisfy the first first filter with a first symbol…”. It should be “…satisfy the first filter with a first symbol…”
Claim 12 recites " …wherein the the….”. It should be " …wherein the….”. 
Appropriate correction is required.

Response to amendment
5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but and are persuasive. However newly cited references Wolge; Hakan (US 7058621 B1) in view of Ballamkonda; Srikanth (US 6775682 B1) teaches, all the amended claim limitations. Please see the rejection below.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Wolge; Hakan (US 7058621 B1) in view of Ballamkonda; Srikanth (US 6775682 B1).

Regarding independent claim 1, Wolge; Hakan (US 7058621 B1) teaches, a method comprising: determining data values of a plurality of unsorted data values stored in one or more databases (Col 4 Lines 30-39 data tables for example table 1 and table 2 having plurality of unsorted data values stored in database. the program reads all data records in the database, for instance using a SELECT statement which selects all the tables of the database, i.e. Tables 1- 5 in this case);
and generating, based on the plurality of unsorted data values, a data structure (Col 2 Lines 24, a method for generating a final data structure) comprising: a plurality of rows and a plurality of columns intersecting the plurality of rows to define a plurality of cells (Col 4 Lines 53-55, For each input table, the following steps are carried out. First the column names, i.e. the variables, of the table are successively read. Every time a new data variable appears, a data structure is instantiated for it (i.e., generating a data structure comprising plurality of rows, columns and cells. Cell is an intersection of row and a column).
Wolge et al fails to explicitly teach, wherein: each row of the plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, each column of the plurality of columns is associated with a filter of a plurality of filters, and wherein each cell of the plurality of cells is associated with: a corresponding unsorted data value, of the plurality of unsorted data values, based on a corresponding row, of the plurality of rows, for that cell, and a corresponding filter, of the plurality of filters, based on a corresponding column, of the plurality of columns, for that cell; and wherein each cell of the plurality of cells comprises: a first symbol to indicate the corresponding unsorted data value is within a first division, of the plurality of unsorted data values, indicated by  the corresponding filter, or a second symbol to indicate the corresponding unsorted data value is within a second division, of the plurality of unsorted data values, indicated by the corresponding filter.
Ballamkonda; Srikanth (US 6775682 B1) teaches, wherein: each row of the plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, each column of the plurality of columns is associated with a filter of a plurality of filters (Fig. 1A shows plurality of row associated with unsorted data values, each column of the plurality of columns is associated with a filter of the plurality of filters such as in year column there are two filters 1999 and 2000,  the quarter column is divided into 4 filters with symbols 1, 2 , 3 and 4 and the month column is divided into 3 filters with symbols 1, 2 and 3), and wherein each cell of the plurality of cells is associated with: a corresponding unsorted data value, of the plurality of unsorted data values, based on a corresponding row, of the plurality of rows, for that cell, and a corresponding filter, of the plurality of filters, based on a corresponding column, of the plurality of columns, for that cell (Fig. 1A shows that each cell is an intersection of a row and a column which is associated with an unsorted data value for a corresponding row and a corresponding filter); 
and wherein each cell of the plurality of cells comprises: a first symbol to indicate the corresponding unsorted data value is within a first division, of the plurality of unsorted data values, indicated by  the corresponding filter or a second symbol to indicate the corresponding unsorted data value is within a second division, of the plurality of unsorted data values, indicated by the corresponding filter (Fig. 1A shows that first symbol indicating corresponding unsorted data value in the first division. Here, in fig 1A there are four divisions for the quarter column and are indicated by symbols 1, 2, 3 and 4 which is indicated by the corresponding filter. That is if for example if the data value is in first division meaning first quarter then number 1 is entered/indicated for that cell and if the data value is in the second division meaning second quarter then number 2 is entered/indicated in the cell and so on)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Wolge et al by providing each row of the plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, each column of the plurality of columns is associated with a filter of a plurality of filters, and wherein each cell of the plurality of cells is associated with: a corresponding unsorted data value, of the plurality of unsorted data values, based on a corresponding row, of the plurality of rows, for that cell, and a corresponding filter, of the plurality of filters, based on a corresponding column, of the plurality of columns, for that cell; and wherein each cell of the plurality of cells comprises: a first symbol to indicate the corresponding unsorted data value is within a first division, of the plurality of unsorted data values, indicated by  the corresponding filter, or a second symbol to indicate the corresponding unsorted data value is within a second division, of the plurality of unsorted data values, indicated by the corresponding filter, as taught by Ballamkonda et al (Figs 1, 2).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so fewer records need to be sorted, which provides computational savings, and therefore, a more efficient sort. Consequently, this sequence of sorts technique provides a more efficient overall query computation, as taught by Ballamkonda et al (Col 8, Lines 53-56).

Regarding dependent claim 2, Wolge et al and  Ballamkonda et al teach, the method of claim 1. 
Ballamkonda et al further teaches, further comprising: receiving a query (Col 6 Lines 46-47, receiving a query); 
determining that the query is related to a filter of the plurality of filters (Col 6, Lines 59-65, A query that includes an aggregate function and a rollup operator follows. SELECT year, quarter, month, SUM(sales) FROM fact, time WHERE fact .timekey = time .timekey GROUP BY rollup(year, quarter, month) (i.e., determining that the query which is sum (sales) is related to the column which has plurality of filters);
determining, in the data structure, the column associated with the filter; determining, in the data structure, the rows intersecting the column, wherein the intersection of the rows and the column comprise cells containing the first symbol; and retrieving the data values of the plurality of unsorted data values associated with the rows intersecting the column (Fig. 1A determines the data structure containing a symbol, retrieves the sales data values associated with the rows intersecting the column filter containing respective symbol).

Regarding dependent claim 3, Wolge et al and  Ballamkonda et al teach, the method of claim 2. 
Ballamkonda et al further teaches, further comprising sorting the retrieved data values (FIG. 1B illustrates a table, entitled TIME1, sorted by year, quarter, month, and sales).

Regarding dependent claim 4, Wolge et al and  Ballamkonda et al teach, the method of claim 1. 
Wolge et al further teaches, wherein the one or more databases are derived from a result of a hypercube operation (Col 8 Lines 57-59, When the intermediate data structure has been built, a final data structure, i.e. a multidimensional cube (Examiner interprets hypercube operation as analyzing multidimensional data), as shown in non-binary notation in Table 17 of FIG. 5, is created by evaluating the mathematical function ("SUM (x*y)") based on the results of the mathematical expression ("x*y") contained in the intermediate data structure).

Regarding independent claim 5, Wolge; Hakan (US 7058621 B1) teaches, a method comprising: determining, based on a plurality of unsorted data values stored in one or more databases (Col 4 Lines 30-39 data tables for example table 1 and table 2 having plurality of unsorted data values stored in database. the program reads all data records in the database, for instance using a SELECT statement which selects all the tables of the database, i.e. Tables 1- 5 in this case), 
Wolge et al fails to explicitly teach, a first subset of the plurality of unsorted data values that satisfy a first filter of a plurality of filters, wherein the first subset satisfying the first filter are within a first division of the plurality of unsorted data values indicated by the first filter; representing, in a data structure comprising a plurality of rows and a plurality of columns, data values of the first subset that satisfy the first first filter with a first symbol, wherein each row of the plurality of rows is associated with a data value of the plurality of unsorted data values, and wherein each column of the plurality of columns is associated with a filter of the plurality of filter; and representing, in the data structure, data values of a second subset of the plurality of unsorted data values that do not satisfy the first filter with a second symbol, wherein the second subset not satisfying the first filter are within a second division of the plurality of unsorted data values indicated by the first filter.
Ballamkonda; Srikanth (US 6775682 B1) teaches, a first subset of the plurality of unsorted data values that satisfy a first filter of a plurality of filters, wherein the first subset satisfying the first filter are within a first division of the plurality of unsorted data values indicated by the first filter; representing, in a data structure comprising a plurality of rows and a plurality of columns, data values of the first subset that satisfy the first first filter with a first symbol, wherein each row of the plurality of rows is associated with a data value of the plurality of unsorted data values, and wherein each column of the plurality of columns is associated with a filter of the plurality of filter (Figs. 1A, 1B shows the data structure comprising plurality of rows and columns, satisfying the first filter with a first symbol. For example quarter column is divided into 4 filters and the first filter is associated with first symbol 1); 
and representing, in the data structure, data values of a second subset of the plurality of unsorted data values that do not satisfy the first filter with a second symbol, wherein the second subset not satisfying the first filter are within a second division of the plurality of unsorted data values indicated by the first filter (Fig. 1A, 1B shows that first symbol indicating corresponding unsorted data value in the first division is sorted. Here, in fig 1A shows the data structure. There are four divisions for the quarter column and are indicated by symbols 1, 2, 3 and 4 which is indicated by the corresponding filter. That is if for example if the data value is in first division meaning first quarter then number 1 is entered/indicated for that cell and if the data value is in the second division meaning second quarter then number 2 is entered/indicated in the cell and so on. Fig. 1A also shows plurality of row associated with unsorted data values, each column of the plurality of columns associated with a filter of the plurality of filters such as, the quarter column is divided into 4 filters with symbols 1, 2 , 3 and 4 and the month column is divided into 3 filters with symbols 1, 2 and 3)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Wolge et al by providing a first subset of the plurality of unsorted data values that satisfy a first filter of a plurality of filters, wherein the first subset satisfying the first filter are within a first division of the plurality of unsorted data values indicated by the first filter; representing, in a data structure comprising a plurality of rows and a plurality of columns, data values of the first subset that satisfy the first first filter with a first symbol, wherein each row of the plurality of rows is associated with a data value of the plurality of unsorted data values, and wherein each column of the plurality of columns is associated with a filter of the plurality of filter; and representing, in the data structure, data values of a second subset of the plurality of unsorted data values that do not satisfy the first filter with a second symbol, wherein the second subset not satisfying the first filter are within a second division of the plurality of unsorted data values indicated by the first filter, as taught by Ballamkonda et al (Figs 1, 2).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so fewer records need to be sorted, which provides computational savings, and therefore, a more efficient sort. Consequently, this sequence of sorts technique provides a more efficient overall query computation, as taught by Ballamkonda et al (Col 8, Lines 53-56).

Regarding dependent claim 6, Wolge et al and  Ballamkonda et al teach, the method of claim 5. 
Ballamkonda et al further teaches, further comprising: receiving a query (Col 6 Lines 46-47, receiving a query); 
determining that the query is related to the first filter (Col 6, Lines 59-65, A query that includes an aggregate function and a rollup operator follows. SELECT year, quarter, month, SUM(sales) FROM fact, time WHERE fact.timekey=time.timekey GROUP BY rollup(year, quarter, month) (i.e., determining that the query which is sum (sales) is related to the column having filter, for example first quarter in the quarter column is first filter));
identifying, in the data structure, the data values of the plurality of unsorted data values represented by the first symbol; and retrieving the identified data values from the one or more databases (Fig. 1A determines the data structure related to a symbol, retrieves the sales data values associated with the rows intersecting the column filter).

Regarding dependent claim 7, Wolge et al and  Ballamkonda et al teach, the method of claim 6. 
Ballamkonda et al further teaches, further comprising sorting the identified data values (FIG. 1B illustrates a table, entitled TIME1, sorted by year, quarter, month, and sales).

Regarding dependent claim 8, Wolge et al and  Ballamkonda et al teach, the method of claim 5. 
Ballamkonda et al further teaches, further comprising: determining data values of the plurality of unsorted data values stored in the one or more databases that satisfy a second filter of the plurality of filters; and  representing, in the data structure, data values of the plurality of unsorted data values that satisfy the second filter with the first symbol (Fig. 1A, 1B shows that first symbol indicating corresponding unsorted data value in the first division is sorted. Here, in fig 1A shows the data structure. There are four divisions for the quarter column and are indicated by symbols 1, 2, 3 and 4 which is indicated by the corresponding filter. That is if for example if the data value is in first division meaning first quarter then number 1 is entered/indicated for that cell and if the data value is in the second division meaning second quarter then number 2 is entered/indicated in the cell and so on. Fig. 1A also shows plurality of row associated with unsorted data values, each column of the plurality of columns is associated with a filter of the plurality of filters such as in year column there are two filters 1999 and 2000, for the quarter column is divided into 4 filters with symbols 1, 2 , 3 and 4 and the month column is divided into 3 filters with symbols 1, 2 and 3)).

Regarding dependent claim 9, Wolge et al and  Ballamkonda et al teach, the method of claim 8. 
Ballamkonda et al further teaches, further comprising: receiving a query (Col 6 Lines 46-47, receiving a query); 
determining that the query is related to the second filter (Col 6, Lines 59-65, A query that includes an aggregate function and a rollup operator follows. SELECT year, quarter, month, SUM (sales) FROM fact, time WHERE fact.time key = time.time key GROUP BY rollup (year, quarter, month) (i.e., determining that the query which is sum (sales) is related to the column having filter, for example second quarter in the quarter column is second filter)); 
identifying, in the data structure, the data values of the plurality of unsorted data values represented by the first symbol; and retrieving the identified data values from the one or more databases  (Fig. 1A determines the data structure related to a symbol, retrieves the sales data values associated with the rows intersecting the column filter).

Regarding dependent claim 10, Wolge et al and  Ballamkonda et al teach, the method of claim 9. 
Ballamkonda et al further teaches, further comprising sorting the identified data values (FIG. 1B illustrates a table, entitled TIME1, sorted by year, quarter, month, and sales).

Regarding dependent claim 11, Wolge et al and  Ballamkonda et al teach the method of claim 5. 
Wolge et al further teaches, wherein the one or more databases are derived from a result of a hypercube operation (Col 8 Lines 57-59, When the intermediate data structure has been built, a final data structure, i.e. a multidimensional cube (Examiner interprets hypercube operation as analyzing multidimensional data), as shown in non-binary notation in Table 17 of FIG. 5, is created by evaluating the mathematical function ("SUM (x*y)") based on the results of the mathematical expression ("x*y") contained in the intermediate data structure).

Regarding independent claim 12, Wolge; Hakan (US 7058621 B1) teaches, a method comprising: applying a first filter to a plurality of unsorted data values stored in one or more databases, wherein the first filter causes data structure to be generated, wherein the data structure  identifies data values of the plurality of unsorted data values with a first symbol or a second symbol (Col 4, Lines 40-52 each unique value of each data variable in said database is assigned a different binary code and that the data records are stored in binary-coded form), wherein the first symbol and the second symbol are mapped to respective data values of the plurality of unsorted data values (Col 4 Lines 30-39 data tables for example table 1 and table 2 having plurality of unsorted data values stored in database. the program reads all data records in the database, for instance using a SELECT statement which selects all the tables of the database, i.e. Tables 1- 5 in this case. Col 4 Lines 53-55, For each input table, the following steps are carried out. First the column names, i.e. the variables, of the table are successively read. Every time a new data variable appears, a data structure is instantiated for it (i.e., generating a data structure comprising plurality of rows, columns and cells. Cell is an intersection of row and a column. Examiner interprets first filter to be generated as new variable and generating a data structure that identifies the data values for the respective symbols/numerical)).
Wolge et al fails to explicitly teach, applying a first filter to a plurality of unsorted data values stored in one or more databases, wherein the data structure comprises a first plurality of rows and a first column, wherein each row of the first plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, wherein the first column is associated with the first filter, wherein each cell of the first column comprises the first symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell satisfies the first filter, wherein each cell of the first column comprises the second symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell does not satisfy the first filter, and wherein the first symbol indicates the corresponding unsorted data value is within a division, of the plurality of unsorted data values, indicated by the first filter; and applying a second filter to the plurality of unsorted data values stored in the one or more databases, wherein the second filter causes the  data structure to identify data values of the plurality of unsorted data values with the first symbol or the second symbol, and wherein the the second symbol indicates the corresponding unsorted data value is within another division, of the plurality of unsorted data values, indicated by the second filter.
Ballamkonda; Srikanth (US 6775682 B1) teaches, applying a first filter to a plurality of unsorted data values stored in one or more databases, wherein the data structure comprises a first plurality of rows and a first column (Fig. 1A determines the data structure containing a symbol, retrieves the sales data values associated with the rows and column filter from the database), 
wherein each row of the first plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, wherein the first column is associated with the first filter, wherein each cell of the first column comprises the first symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell satisfies the first filter, wherein each cell of the first column comprises the second symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell does not satisfy the first filter, and wherein the first symbol indicates the corresponding unsorted data value is within a division, of the plurality of unsorted data values, indicated by the first filter; and applying a second filter to the plurality of unsorted data values stored in the one or more databases, wherein the second filter causes the  data structure to identify data values of the plurality of unsorted data values with the first symbol or the second symbol, and wherein the the second symbol indicates the corresponding unsorted data value is within another division, of the plurality of unsorted data values, indicated by the second filter (Fig. 1A shows plurality of row associated with unsorted data values, each column of the plurality of columns is associated with a filter of the plurality of filters such as in year column there are two filters 1999 and 2000, for the quarter column is divided into 4 filters with symbols 1, 2 , 3 and 4 and the month column is divided into 3 filters with symbols 1, 2 and 3). (Fig. 1A also shows that first symbol indicating corresponding unsorted data value in the first division. Here, in fig 1A there are four divisions for the quarter column and are indicated by symbols 1, 2, 3 and 4 which is indicated by the corresponding filter. That is if for example if the data value is in first division meaning first quarter then number 1 is entered/indicated for that cell and if the data value is in the second division meaning second quarter then number 2 is entered/indicated in the cell and so on)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Wolge et al by applying a first filter to a plurality of unsorted data values stored in one or more databases, wherein the data structure comprises a first plurality of rows and a first column, wherein each row of the first plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, wherein the first column is associated with the first filter, wherein each cell of the first column comprises the first symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell satisfies the first filter, wherein each cell of the first column comprises the second symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell does not satisfy the first filter, and wherein the first symbol indicates the corresponding unsorted data value is within a division, of the plurality of unsorted data values, indicated by the first filter; and applying a second filter to the plurality of unsorted data values stored in the one or more databases, wherein the second filter causes the  data structure to identify data values of the plurality of unsorted data values with the first symbol or the second symbol, and wherein the the second symbol indicates the corresponding unsorted data value is within another division, of the plurality of unsorted data values, indicated by the second filter, as taught by Ballamkonda et al (Figs 1, 2).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so fewer records need to be sorted, which provides computational savings, and therefore, a more efficient sort. Consequently, this sequence of sorts technique provides a more efficient overall query computation, as taught by Ballamkonda et al (Col 8, Lines 53-56).

Regarding dependent claim 13, Wolge et al and  Ballamkonda et al teach, the method of claim 12. 
Ballamkonda et al further teaches, wherein applying the first filter to the plurality of unsorted data values comprises: determining whether each data value of the plurality of unsorted data values is within the division indicated by the first filter (Col 6, Lines 59-65, A query that includes an aggregate function and a rollup operator follows. SELECT year, quarter, month, SUM(sales) FROM fact, time WHERE fact.timekey=time.timekey GROUP BY rollup(year, quarter, month) (i.e., determining that the query which is sum (sales) is related to the column having filter, for example first quarter in the quarter column is first filter). (Fig. 1A determines the data structure related to a symbol, retrieves the sales data values associated with the rows intersecting the column filter)); 

Regarding dependent claim 14, Wolge et al and  Ballamkonda et al teach, the method of claim 12. 
Ballamkonda et al further teaches, wherein applying the second filter to the plurality of unsorted data values comprises: determining whether each data value of the plurality of unsorted data values is within the other division indicated by the second filter (Col 6, Lines 59-65, A query that includes an aggregate function and a rollup operator follows. SELECT year, quarter, month, SUM(sales) FROM fact, time WHERE fact.timekey= time.timekey GROUP BY rollup (year, quarter, month) (i.e., determining that the query which is sum (sales) is related to the column having filter, for example second quarter in the quarter column is second filter). (Fig. 1A determines the data structure related to a symbol, retrieves the sales data values associated with the rows intersecting the column filter)).

Regarding dependent claim 15, Wolge et al and  Ballamkonda et al teach,  the method of claim 12. 
Ballamkonda et al further teaches, further comprising: receiving a query (Col 6 Lines 46-47, receiving a query); 
determining that the query is related to the first filter  (Col 6, Lines 59-65, A query that includes an aggregate function and a rollup operator follows. SELECT year, quarter, month, SUM(sales) FROM fact, time WHERE fact.timekey = time.timekey GROUP BY rollup(year, quarter, month) (i.e., determining that the query which is sum (sales) is related to the column having filters, for example first quarter in the quarter column is first filter));
identifying, in the first data structure, the data values of the plurality of unsorted data values represented by the first symbol; and retrieving the identified data values from the one or more databases  (Fig. 1A determines the data structure related to a symbol, retrieves the sales data values associated with the rows intersecting the column filter).

Regarding dependent claim 16, Wolge et al and  Ballamkonda et al teach, the method of claim 15. 
Ballamkonda et al further teaches, further comprising sorting the identified data values (FIG. 1B illustrates a table, entitled TIME1, sorted by year, quarter, month, and sales).

Regarding independent claim 17, Wolge; Hakan (US 7058621 B1) teaches, a data storage and retrieval system for a computer memory, comprising: a memory, configured according to a logical table, the logical table (Col 4 Lines 30-39 data tables for example table 1 and table 2 having plurality of unsorted data values stored in database. the program reads all data records in the database, for instance using a SELECT statement which selects all the tables of the database, i.e. Tables 1- 5 in this case. Typically, the database is read into the primary memory of the computer) comprising, a plurality of logical rows, each logical row of the plurality of logical rows comprising one or more of a first symbol or a second symbol (Col 4, Lines 47-50 each unique value of each data variable in said database is assigned a different binary code and that the data records are stored in binary-coded form), wherein the first symbol and the second symbol represent a result of application of a filter to a plurality of unsorted data values stored in one or more databases, each logical row of the plurality of logical rows corresponding to a respective data value of the plurality of unsorted data values; (Col 4 Lines 53-55, For each input table, the following steps are carried out. First the column names, i.e. the variables, of the table are successively read. Every time a new data variable appears, a data structure is instantiated for it (i.e., generating a data structure comprising plurality of rows, columns and cells. Cell is an intersection of row and a column); 
Wolge et al fails to explicitly teach, each logical row of the plurality of logical rows corresponding to a respective data value of the plurality of unsorted data values; and a plurality of logical columns intersecting the plurality of logical rows to define a plurality of logical cells, each logical column of the plurality of logical columns including a filter identifier to identify that logical column, wherein the first symbol indicates the corresponding logical cell comprises an unsorted data value that falls within a first division, of the plurality of unsorted data values, indicated by the filter, and wherein the second symbol indicates the corresponding logical cell comprises an unsorted data value that falls within a second division, of the plurality  of unsorted data values, indicated by the filter.
Ballamkonda; Srikanth (US 6775682 B1) teaches, each logical row of the plurality of logical rows corresponding to a respective data value of the plurality of unsorted data values; and a plurality of logical columns intersecting the plurality of logical rows to define a plurality of logical cells, each logical column of the plurality of logical columns including a filter identifier to identify that logical column  (Fig. 1A shows plurality of row associated with unsorted data values, each column of the plurality of columns is associated with a filter of the plurality of filters such as in year column there are two filters 1999 and 2000, for the quarter column is divided into 4 filters with symbols 1, 2 , 3 and 4 and the month column is divided into 3 filters with symbols 1, 2 and 3), wherein the first symbol indicates the corresponding logical cell comprises an unsorted data value that falls within a first division, of the plurality of unsorted data values, indicated by the filter, and wherein the second symbol indicates the corresponding logical cell comprises an unsorted data value that falls within a second division, of the plurality  of unsorted data values, indicated by the filter (Fig. 1A shows that first symbol indicating corresponding unsorted data value in the first division. Here, in fig 1A there are four divisions for the quarter column and are indicated by symbols 1, 2, 3 and 4 which is indicated by the corresponding filter. That is if for example if the data value is in first division meaning first quarter then number 1 is entered/indicated for that cell and if the data value is in the second division meaning second quarter then number 2 is entered/indicated in the cell and so on)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Wolge et al by providing, each logical row of the plurality of logical rows corresponding to a respective data value of the plurality of unsorted data values; and a plurality of logical columns intersecting the plurality of logical rows to define a plurality of logical cells, each logical column of the plurality of logical columns including a filter identifier to identify that logical column, wherein the first symbol indicates the corresponding logical cell comprises an unsorted data value that falls within a first division, of the plurality of unsorted data values, indicated by the filter, and wherein the second symbol indicates the corresponding logical cell comprises an unsorted data value that falls within a second division, of the plurality  of unsorted data values, indicated by the filter, as taught by Ballamkonda et al (Figs 1, 2).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so fewer records need to be sorted, which provides computational savings, and therefore, a more efficient sort. Consequently, this sequence of sorts technique provides a more efficient overall query computation, as taught by Ballamkonda et al (Col 8, Lines 53-56).

Regarding dependent claim 18, Wolge et al and  Ballamkonda et al teach, the data storage and retrieval system of claim 17. 
Wolge et al further teaches, wherein the memory is configured for indexing logical cells, of the plurality of logical cells, comprising the first symbol or the second symbol (Col 4, Lines 40-52, each unique value of each data variable in said database is assigned a different binary code and that the data records are stored in binary-coded form).

Regarding dependent claim 19, Wolge et al and  Ballamkonda et al teach, the data storage and retrieval system of claim 17. 
Wolge et al further teaches, wherein the one or more databases are derived from a result of a hypercube operation (Col 8 Lines 57-59, When the intermediate data structure has been built, a final data structure, i.e. a multidimensional cube (Examiner interprets hypercube operation as analyzing multidimensional data), as shown in non-binary notation in Table 17 of FIG. 5).
Regarding dependent claim 20, Wolge et al and  Ballamkonda et al teach, the data storage and retrieval system of claim 17. 
Wolge et al further teaches, wherein a logical row, of the plurality of logical rows, includes the first symbol when a respective data value satisfies the filter, and wherein a logical row, of the plurality of logical rows, includes the second symbol when a respective data value does not satisfy the filter (Col 4, Lines 40-52 each unique value of each data variable in said database is assigned a different binary code and that the data records are stored in binary-coded form (i.e., binary code can be either 1 or 0 depending on weather the data value satisfies the filter or not)).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164